DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 7/12/2022 has been entered.
Claim Objections
The following claims are objected to because of the following informalities:  
There is a lack of antecedent basis for: “the fluid“ occurring twice in line 12 of claim 1. 
There is a double inclusion limitations for “heating element” and “air displacement element” in claim 9, line 2. The terms have been cited in claim 1 previously.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case: claim 20 cites “the heating element is arranged outside a fluid containing portion of the reservoir or liquid storage tank”. The written description and the given figures do not support such a limitation. In particular, paragraph [0024] of the disclosure cites “The Vapour liquid is held in a tank which houses a heating element and absorbent material running through the centre of the heating element and located in the vapour liquid in the base of the tank via holes in the tank wall, this allows the absorbent material to pass vapour fluid to the heating element”. Therefore, if the heating element is in contact with the liquid, then it must be within a fluid containing portion of the reservoir or liquid storage tank. Applicant is advised to cancel the claim or amend the claim as such to comply with the written description.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8-10 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung (US 5,693,266) in view of LaFata (US 2005/0148276).
Regarding claims 1 and 8, Jung discloses a device for creating a vapour filled bubble (fig.1-4), comprising: a dispensing nozzle (260); an air displacement element (300); and a vapour producing means (270, 220, 282, 284, 290, 200, 210, 211) comprising; a reservoir or liquid storage tank (220) for containing a vapour producing fluid (water from 200 to 220); an absorbent material (290) in communication with the vapour producing fluid (see fig.3); a source for the vapour producing fluid (200); and a heating element (273) housed by the reservoir or liquid storage tank to heat the vapour producing fluid within the absorbent material (see fig.3-4, 273 and 290 are attached together): wherein the fluid and absorbent material are configured such that the fluid does not drip from the absorbent material when forming the vapour (the absorbent material 290 is made of a hygroscopic material such as fabric or the like in order to facilitate the absorption of water, see col 7, ll.24-26; see also Applicant’s disclosure in [0006], absorbent material is made of “cotton” or the like), and wherein the air displacement element is arranged to provide airflow through the vapour producing means to produce vapour for delivery to the dispensing nozzle (see arrows in fig.3, begins from 300 and ends in 260).
 	Jung is silent in disclosing the dispensing nozzle including a liquid retention formation for assisting bubble creation; the liquid retention formation comprises interlocking raised profiles and grooves suitable for increasing surface area; and wherein the liquid storage tank or reservoir and the heating element are removably attached to the device. However, LaFata teaches a dispensing nozzle (10) containing a liquid retention formation for assisting bubble formation that comprises interlocking raised profiles and grooves suitable for increasing surface area (48, 62 and 312 are bubble forming mechanism, see also [0094], “bubble forming mechanism can be any shape or configuration suitable“). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the nozzle area of Jung to a bubble producing mechanism as taught by LaFata in order to produce various sized bubbles (see LaFata [00046-0047]). Regarding the liquid storage tank or reservoir and the heating element are removably attached to the device, Jung teaches the heating element (273) housed within the liquid storage tank (220) and it appears the tank is removably attached to (200). Also, at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to make the tank removable from the device because applicant has not disclosed that such a removable option provides an advantage, is used for a particular purpose, or solves a stated problem other than being able to remove the tank to change the type of the liquid, in which such an option for refilling the tank of Jung can also take place (via 200). Furthermore, one of ordinary skill in the art, would have expected the tank and heating element of the device of Jung and the applicant’s invention, to perform equally well because in both cases the objective is to make a use of liquids in producing vapour. Therefore, it would have been obvious to an ordinary skill in the art to modify the device of Jung in order to arrive at the claimed invention as specified in claim 1. 
Regarding claims 9 and 18, Jung discloses contained within a housing configured to enclose at least: the tank or reservoir; heating element; and air displacement element (600 encloses 300, 290 and 220).
Regarding claim 10, Jung is silent in disclosing a bowl suitable for containing a bubble solution and configured to accept the liquid retention system. However, LaFata teaches a bowl (74) suitable for containing a bubble solution and configured to accept the liquid retention system (62). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a bowl as taught by LaFata to the device of Jung, in order to have the convenience of accessing the bubble solution.
Regarding claim 19, Jung is silent in disclosing the absorbent material is removably attached to the device. Instead, Jung teaches the absorbent material (290) and the heating element (273) are connected to shafts (272) and (286) on the side walls (252b) and the shafts would have the features of disassembly in order to provide a continuous maintenance on the device. Further, at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to make the absorbent material removable from the device because applicant has not disclosed that such a removable option provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of ordinary skill in the art, would have expected the absorbent material of the device of Jung and the applicant’s invention, to perform equally well because in both cases the objective is to pass the vapour fluid to the heating element. Therefore, it would have been obvious to an ordinary skill in the art to modify the device of Jung in order to arrive at the claimed invention as specified in claim 19. 
Regarding claim 20, Jung discloses the heating element is arranged outside a fluid containing portion of the reservoir or liquid storage tank (see fig.3-4, 273 is outside  and above the fluid in 220).
Claims 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung (US 5,693,266) in view of LaFata (US 2005/0148276) as applied to claim 1 above, and further in view of Zheng (CN 204973082).
Jung and LaFata in combination disclose all the features of the invention except for a controller suitable for varying a rate of airflow through the air displacement element. However, Zheng teaches the commonality of having a controller suitable for varying the rate of airflow through the air displacement element (via processor 19 and adjustable module 4, and air pump 8, see page 3, ll.5-6 of the attached translation). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the control switch of the device of Jung and LaFata in combination as such to include an air flow rate controller as taught by Zheng, in order to provide an intelligent bubble generating device (page 3, ll.15).
Claims 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung (US 5,693,266) in view of LaFata (US 2005/0148276) as applied to claim 1 above, and further in view of Satoshi (JP 3754113).
Jung and LaFata in combination disclose all the features of the invention except for the heating element is powered by a high frequency signal provided by a controller.
However, Satoshi teaches the commonality of having heating element (508) to be powered by a high frequency signal ([0135] from 509; see attached translation) provided by a controller (505). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the controller and the power delivery to the heating element of the device Jung and LaFata in combination to a high frequency signal as taught by Satoshi in order to allow for faster dynamic input voltage.
Response to Arguments
Applicant’s arguments with respect to the above claims have been considered but are moot because the new ground of rejection does not rely on references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754